
	
		II
		110th CONGRESS
		2d Session
		S. 3275
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a pilot program to preserve affordable
		  housing options for low-income individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Preservation Act of
			 2008.
		2.Affordable
			 housing preservation pilot program
			(a)EstablishmentThe
			 Secretary of Housing and Urban Development shall establish a pilot program
			 under which funds in the residual receipts account of an eligible multifamily
			 housing property are transferred, at the time of a qualified sale or exchange,
			 to a preservation entity.
			(b)PurposeThe
			 purpose of the pilot program established under this section is to facilitate
			 the transfer of multifamily housing projects with expiring section 8 housing
			 assistance payments contracts to preservation entities that are committed to
			 maintaining the affordability and preservation of such projects by allowing
			 expanded access to existing residual receipts to assist with the acquisition
			 and rehabilitation of the project.
			(c)Use of
			 fundsA preservation entity that acquires an eligible multifamily
			 housing property through a qualified sale or exchange shall use the funds in
			 the residual receipts account transferred to it—
				(1)to pay for
			 rehabilitation costs approved by the housing agency;
				(2)to deposit funds
			 into the replacement reserve account of the property;
				(3)to pay for social
			 and other services that directly benefit the tenants of such property, but in
			 any 1 year such payments may not exceed 10 percent of the balance of the
			 residual receipts account of the property at the end of the prior fiscal
			 year;
				(4)to pay for costs
			 associated with the acquisition of the property, but such payments may not
			 exceed 50 percent of the amount in the residual receipts account of the
			 property at the time of acquisition; and
				(5)to pay for any
			 other costs that have been approved by the housing agency and will directly
			 benefit the tenants of the property.
				(d)Responsibilities
			 of the SecretaryThe Secretary of Housing and Urban Development,
			 or his or her designee, shall—
				(1)determine whether
			 the plan for rehabilitation and operation of a preservation entity—
					(A)maintains and
			 restores the decent, safe, and sanitary condition of the eligible multifamily
			 housing property; and
					(B)is viable for not
			 less than 30 years; and
					(2)monitor the
			 affordability and use restrictions for the eligible multifamily housing
			 property.
				(e)Penalty for
			 noncomplianceIf the Secretary of Housing and Urban Development
			 determines that all or a portion of an eligible multifamily housing property
			 acquired by a preservation entity under this section is not in compliance with
			 the requirements of this section, the preservation entity shall reimburse the
			 Secretary an amount equal to the amount originally transferred from the
			 residual receipts account at the time of acquisition, less the product of 3.33
			 percent of such amount, multiplied by the number of years after the qualified
			 sale or exchange that the property was in compliance with the requirements of
			 this section.
			(f)DesignationThe
			 Secretary shall, not later than 6 months after the date of enactment of this
			 Act, designate not less than 3 States in which the program established under
			 this section shall be carried out. In selecting the States in which to carry
			 out the program, the Secretary shall—
				(1)consider States
			 with the greatest number of units receiving project-based housing assistance
			 payments under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) where such units are located in active multifamily housing projects
			 whose section 8 housing assistance payments contracts are set to expire between
			 fiscal years 2009 and fiscal years 2011;
				(2)consider States
			 with eligible multifamily housing properties that have residual receipt account
			 balances that can provide a meaningful preservation resource;
				(3)aim for a
			 regionally diverse sample of States; and
				(4)consider the
			 extent to which market forces may drive the conversion of eligible low-income
			 housing to market-based rents.
				(g)Report to
			 Congress
				(1)Timing of
			 reportNot later than 3 years after the initiation of the pilot
			 program established under this section, the Secretary of Housing and Urban
			 Development shall submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives.
				(2)Content of
			 reportThe report required under paragraph (1) shall include an
			 analysis of—
					(A)the effectiveness
			 of expanding the use of amounts in the residual receipts accounts of eligible
			 multifamily housing properties to include preservation activities; and
					(B)which States or
			 regions of the United States could most benefit from the expansion of such
			 eligible uses.
					(h)Effective
			 dateThis section shall apply to qualified sales or exchanges
			 made during the period beginning December 31, 2007 and ending December 31,
			 2013.
			(i)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Affordability
			 and use restrictionsThe term affordability and use
			 restrictions means the affordability and use restrictions in connection
			 with project-based housing assistance payments made under section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f).
				(2)Extended use
			 periodThe term extended use period means the period
			 beginning on the date of sale and ending on the earlier of—
					(A)30 years after
			 the close of the sale; or
					(B)the date that the
			 property is acquired by foreclosure (or instrument in lieu of
			 foreclosure).
					(3)Eligible
			 multifamily housing propertyThe term eligible multifamily
			 housing property means a project that—
					(A)is receiving
			 project-based housing assistance payments under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f); and
					(B)was financed
			 pursuant to part 883 of title 24, Code of Federal Regulations, on or after
			 February 29, 1980.
					(4)Housing
			 agencyThe term housing agency means, with respect
			 to any eligible multifamily housing property, the housing agency which
			 administers housing assistance with respect to such property.
				(5)Preservation
			 entityThe term preservation entity means a housing
			 agency, organization, or entity (for profit or nonprofit) approved by the
			 Secretary of Housing and Urban Development, or his or her designee, that has
			 the capacity and commitment to successfully acquire and preserve an eligible
			 multifamily housing property.
				(6)Qualified sale
			 or exchange
					(A)In
			 generalThe term qualified sale or exchange means
			 the sale of an eligible multifamily housing property to, or an exchange of such
			 property with, a preservation entity which agrees to maintain affordability and
			 use restrictions regarding the property that are—
						(i)for
			 a term of not less than the extended use period; and
						(ii)legally
			 enforceable.
						(B)Future
			 applicability of restrictionsThe restrictions under subparagraph
			 (A) shall be—
						(i)binding on all
			 successors of the preservation entity; and
						(ii)recorded as a
			 restrictive covenant on the property pursuant to State law.
						(C)Certification
			 by program AdministratorThe term qualified sale or
			 exchange shall not include any sale or exchange of property unless the
			 housing agency certifies that—
						(i)the
			 transferee with respect to such property is a preservation entity;
						(ii)affordability
			 and use restrictions will be maintained with respect to such property during
			 the extended use period; and
						(iii)new capital
			 will be expended that—
							(I)maintains or
			 restores the decent, safe, and sanitary condition of the property; and
							(II)funds adequate
			 reserves.
							(7)Residual
			 receiptsThe term residual receipts means funds
			 generated by a property in excess of the amount needed for operating expenses,
			 operating reserve requirements, and allowable distributions to project
			 owners.
				(j)Residual
			 receipts not treated as Federal fundsFor the purposes of section
			 42 of the Internal Revenue Code of 1986, residual receipts used pursuant to the
			 pilot program established under this section shall not be considered Federal
			 funds.
			
